                                  TRAVIS LAW PLLC
                                        80 Maiden Lane, Suite 304
                                      New York, New York 10038
                                         Tel: (212) 248-2120
                                       www.travislawnyc.com
                                                                                            2/6/2020

                                                       February 5, 2020

VIA ECF                              Having reviewed Plaintiff's response to Defendants' request for an
                                     extension (ECF No. 55), Defendants' application is GRANTED IN
Hon. Stewart D. Aaron                PART and DENIED IN PART. Defendants shall file their motion no
United States District Court         later than Friday, February 7, 2020. Plaintiff's opposition shall be filed
Southern District of New York        no later than February 21, 2020 and any reply shall be filed no later than
500 Pearl Street                     February 26, 2020. SO ORDERED.
New York, New York 10007             Dated: February 6, 2020

       Re:     Agapito v. Amir Ram Bagels, Inc., et al.
               Case No.: 18-CV-8079 (ALC) (SDA)
               Extension of Time to File Motion for Extension of the Stay

Dear Magistrate Judge Aaron:

         Our firm represents the defendants (“Defendants”) in the above-referenced action. On
January 8, 2020, Your Honor ordered Defendants to file a formal motion for extension of the
Chapter 11 automatic stay to the individual defendants Mohammed Kamal, Imanuel Halon, Amir
Ram, and Hossam Zebib. Defendants’ Bankruptcy Counsel, Morrison Tenenbaum, PLLC, will be
drafting and filing Defendants’ motion. Bankruptcy counsel is requesting another week extension
so that Defendants can brief the issue of referring the extension of the stay to the Bankruptcy Court.
Defendants respectfully request an extension from February 5, 2020 to and including February 12,
2020; Plaintiff’s opposition shall be due no later than March 4, 2020, and Defendants shall file a
reply no later than March 11, 2020. This is Defendants’ second request for an extension of time
to file their motion.


                                                         Respectfully submitted,

                                                                    /s/

                                                         Christopher R. Travis


cc:    Cilenti & Cooper, PLLC (via ECF)
